DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7 of Remarks, filed December 29, 2020, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Tanida on January 27, 2020.

The application has been amended as follows: 

Claim 1
A capacitor comprising:
a capacitor element;
a case made of metal and configured to house the capacitor element; and
a thermosetting resin that is filled in the case, wherein

wherein each of the side components is in direct contact with the bottom component, and is not in direct contact with an adjacent side component to have a slit between two adjacent side components,
wherein no material of the case is present in the slit, and
wherein the bottom component has a quadrangular shape having four sides.

Claim 2
The capacitor according to claim 1, wherein 

the side components comprise four side components standing from the four sides, respectively, and
each of the four side components is not in direct contact with adjacent two side components.

Claim 3
The capacitor according to claim 1, wherein
the four sides of the bottom component includes first to fourth sides, and
the side components comprise first to fourth components, 
the first component (1) extends from a first point between both ends of the first side to a second point between both ends of the second side adjacent to the first side through a first corner formed by the first side and the second side, and (2) stands from the bottom component,
the second component (1) extends from a third point, adjacent to the second point, between both ends of the second side to a fourth point between both ends of the third side adjacent to the second side through a second corner formed by the second side and the third side, and (2) stands from the bottom component,
the third component (1) extends from a fifth point, adjacent to the fourth point, between both ends of the third side to a sixth point between both ends of the fourth side adjacent to the 
the fourth component (1) extends from a seventh point, adjacent to the sixth point, between both ends of the fourth side to an eighth point, adjacent to the first point, between both ends of the first side adjacent to the fourth side through a fourth corner formed by the fourth side and the first side, and (2) stands from the bottom component, and
each of the first to fourth components is not in direct contact with adjacent two side components.

Claim 8 is cancelled.
Claim 9 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a thermosetting resin-filled metal case for housing a capacitor in which the case comprises side components stand from and in contact with a quadrangular base. Each side component is not in contact with an adjacent side component and each has a slit which is devoid of any material comprising the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848